NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0940n.06

                                          No. 14-5269
                                                                                      FILED
                         UNITED STATES COURT OF APPEALS                        Dec 19, 2014
                              FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE EASTERN DISTRICT OF
JIMMY L. JOHNSON,                                     )   TENNESSEE
                                                      )
       Defendant-Appellant.                           )




                                                                                  *
       BEFORE: McKEAGUE, KETHLEDGE, and ALARCÓN, Circuit Judges.



       PER CURIAM. Jimmy L. Johnson, a federal prisoner, appeals through counsel his

conviction of conspiracy to distribute and possess with intent to distribute 500 grams or more of

cocaine.

       Johnson entered a guilty plea to the above reduced charge in 2013. The original charge

would have subjected him to a mandatory life sentence due to his six prior drug convictions.

Other charges were also dismissed under the plea agreement. This charge had a mandatory

minimum ten-year sentence, but the government moved for a downward departure based on

Johnson’s substantial assistance, and he was sentenced to 84 months of imprisonment.




       *
         The Honorable Arthur L. Alarcón, Circuit Judge for the United States Court of Appeals
for the Ninth Circuit, sitting by designation.
No. 14-5269
United States v. Johnson

       In his brief on appeal, Johnson argues that his plea was involuntary due to ineffective

assistance of counsel. He contends that his attorney threatened him with a life sentence and did

not investigate his innocence.

       The voluntariness of a guilty plea is reviewed de novo. United States v. Dixon, 479 F.3d
431, 434 (6th Cir. 2007). Johnson contends that his plea was involuntary due to ineffective

assistance of counsel. Claims of ineffective assistance of counsel are not addressed on direct

appeal unless the underlying facts are apparent on the record. United States v. Wells, 623 F.3d
332, 348 (6th Cir. 2010).

       Nothing in the record below gives any indication that Johnson’s plea was anything other

than voluntary. Johnson was subject to a mandatory life sentence under the original charge, and

counsel would have been ineffective if he had not informed Johnson of that fact. There is also

nothing in the record to support Johnson’s claim that his counsel failed to investigate his

innocence. In fact, the record shows that Johnson admitted that the government had intercepted

a telephone call in which he gave a co-defendant the contact information for a source of cocaine.

Counsel is presumed to have provided effective assistance, and it is the defendant’s burden to

show a denial of effective assistance. Mason v. Mitchell, 320 F.3d 604, 616-17 (6th Cir. 2003).

Due to the lack of any evidence in support of this aspect of Johnson’s claim, it cannot be

addressed in this appeal.

       Accordingly, the district court’s judgment is affirmed.




                                              -2-